        Case 1:20-cv-10820-DPW Document 119 Filed 06/30/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 CONSERVATION LAW FOUNDATION, )
 et al.,                        )
                                )
          Plaintiffs,           )
                                )                    Case No. 20-cv-10820-DPW
                  v.            )
                                )
 U.S. ENVIRONMENTAL PROTECTION )
 AGENCY, et al.,                )
                                )
          Defendants,           )
                                )
CHANTELL SACKETT; MICHAEL       )
SACKETT,                        )
                                )
         Defendant-Intervenors. )
                                )


    DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR REMAND WITHOUT
          VACATUR (LEAVE TO FILE GRANTED ON JUNE 30, 2021)

       Defendants United States Environmental Protection Agency and the United States Army

Corps of Engineers, et al. (the “Agencies”) submit this reply brief in support of their motion to

remand the Navigable Waters Protection Rule: Definition of “Waters of the United States,” 85

Fed. Reg. 22,250 (Apr. 21, 2020) (the “NWPR”) to the Agencies and to dismiss this action. See

Defs.’ Mot. for Remand, ECF No. 112, Defs.’ Memo of Law (“Remand Br.”), ECF No. 113.

       The Court should grant the Agencies’ motion for remand to complete a new rulemaking

and decline both the Plaintiffs’ and the Sacketts’ requests for further consideration of the merits.

Plaintiffs do not oppose remand but request that the Court also vacate the NWPR, which they

acknowledge would require some consideration of the merits. Pls.’ Resp. in Partial Opp’n (“Pls.’

Resp.”) 3–4, n.1, ECF No. 115. The Sacketts also seek further adjudication of the merits on a

discrete component of the NWPR—the “adjacent wetlands” provision. Def.-Intervenors

Sacketts’ Opp’n to Fed. Defs.’ Mot. for Remand 1 (“Sacketts’ Resp.”), ECF No. 116. Neither


                                                 1
         Case 1:20-cv-10820-DPW Document 119 Filed 06/30/21 Page 2 of 7




parties’ proposal is warranted. The Agencies are commencing a new notice-and-comment

rulemaking that will allow the parties’ concerns to be addressed in a thorough and transparent

manner that will be informed by input from all interested stakeholders. On remand, the parties

are free to press forward with their arguments during the notice-and-comment period for the new

rulemaking and are likewise free to challenge the new rule once it has been issued.

       Conversely, further consideration of the merits in this case would potentially waste the

Court’s and the parties’ resources, debating the substance of a rule that is subject to significant

change. In addition, further merits proceedings could potentially risk asking the Agencies to

opine about issues that currently are the subject of a new rulemaking. The Agencies’ requested

remand without vacatur is appropriate because it enables the Agencies to complete their

rulemaking on a new definition of “waters of the United States” before judicial review on the

merits. From a practical standpoint, remand would conserve the parties’ limited resources and

would best serve the interest of judicial economy because the Agencies’ new final rule may

resolve or moot some or all of the claims presented in this litigation.

       Separately, the Sacketts’ proposal to continue adjudication rests on shaky legal grounds.

The Sacketts chose to intervene as defendants, not plaintiffs, and therefore lack standing to raise

independent challenges to the NWPR, including as to the manner in which the rule addressed

adjacent wetlands.

                                           ARGUMENT

       As addressed in Defendants’ motion for remand, remand without vacatur is proper

because the Agencies have completed their review of the NWPR and have decided to initiate a

new rulemaking to revise the definition of “waters of the United States.” Remand Br., Ex. 1, Fox

Decl. ¶¶ 8–10 (ECF No. 113-1); Ex. 2, Pinkham Decl. ¶¶ 8–10 (ECF No. 113-2). Neither the


                                                  2
         Case 1:20-cv-10820-DPW Document 119 Filed 06/30/21 Page 3 of 7




Sacketts nor the Plaintiffs allege bad faith here. Therefore, where, as here, the opposing parties

have made no showing of bad faith, the Court should defer to this administrative process.

Remand Br. 6 (citing SKF USA Inc. v. United States, 254 F.3d 1022, 1028–29 (Fed. Cir. 2001)).

And, to the extent that the “vacatur” Plaintiffs seek would preclude application of the NWPR to

persons not before this court, it is inconsistent with the principle that “[r]emedies . . . ordinarily

‘operate with respect to specific parties.’” California v. Texas, No. 19-1019, 2021 WL 2459255,

at *6 (U.S. June 17, 2021) (citation omitted).

        The Agencies have presented a classic case for remand without vacatur. The

administrative rulemaking process, not judicial review, is the preferred course for the Agencies

to address their perceived flaws with the NWPR. Courts “have recognized that ‘[a]dministrative

reconsideration is a more expeditious and efficient means of achieving an adjustment of agency

policy than is resort to the federal courts.’” B.J. Alan Co. v. ICC, 897 F.2d 561, 562 n.1 (D.C.

Cir. 1990) (quoting Commonwealth of Pennsylvania v. ICC, 590 F.2d 1187, 1194 (D.C. Cir.

1978)). “Remand has the benefit of allowing ‘agencies to cure their own mistakes rather than

wasting the courts’ and the parties’ resources reviewing a record that both sides acknowledge to

be incorrect or incomplete.’” Util. Solid Waste Activities Grp. v. EPA, 901 F.3d 414, 436 (D.C.

Cir. 2018) (quoting Ethyl Corp. v. Browner, 989 F.2d 522, 524 (D.C. Cir. 1993)). Here, the

Agencies seek remand because they intend to redefine “waters of the United States.” To that

end, the Agencies are commencing a new rulemaking, which will allow them to address the

alleged legal and policy flaws in the NWPR in a comprehensive and transparent manner, with

full participation by interested members of the public.

        The Agencies in no way diminish Plaintiffs’ concerns, both as to the merits of the NWPR

itself and as to the resulting environmental harm. Indeed, the Agencies have candidly


                                                   3
         Case 1:20-cv-10820-DPW Document 119 Filed 06/30/21 Page 4 of 7




acknowledged that they share many of Plaintiffs’ concerns. See, e.g., Fox. Decl. ¶¶ 10–20;

Pinkham Decl. ¶¶ 10–20. Yet, Plaintiffs’ proposal for vacatur, Pls.’ Resp. 2–3, asks the Court to

decide issues that are better resolved by the Agencies in the first instance, and risks asking the

Agencies to opine about issues that presently are under reconsideration. Granting remand and

dismissal has the added benefit of conserving both the parties’ and the Court’s resources by

resolving the current litigation and by potentially resolving the Plaintiffs’ concerns thereby

preventing additional litigation. Remand Br. 9–10. Continuing with merits proceedings, either

through full merits adjudication, as the Sacketts request, or a vacatur order, as the Plaintiffs

request, would interfere with the Agencies’ new rulemaking. The Agencies are undisputedly

entitled to commence a new rulemaking to define “waters of the United States,” and the Court

should defer to this process. Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125 (2016)

(“Agencies are free to change their existing policies as long as they provide a reasoned

explanation for the change.”).

       The Court should likewise reject the Sacketts’ proposal to adjudicate one component of

the NWPR in piecemeal fashion. As an initial matter, as Defendant-Intervenors, the Sacketts

lack standing to assert independent claims against the NWPR. The Sacketts’ standing claim rests

on injuries that “would be redressed through a judgment in favor of Defendants, which would

permit the regulatory relief afforded the Sacketts by the Rule to remain in effect.” Sacketts’

Opp’n to Pls.’ Mot. Summ. J. 20, ECF No. 47. While Plaintiffs’ request for vacatur, if granted,

may (in theory) injure the Sacketts, Defendants’ motion for remand without vacatur would not.

Moreover, any suspected injury from a new rule, which has not been issued, is speculative and

does not provide grounds to continue this litigation.




                                                  4
         Case 1:20-cv-10820-DPW Document 119 Filed 06/30/21 Page 5 of 7




       The Sacketts claim that the exclusion of non-abutting wetlands presents a clear-cut legal

inquiry that should be adjudicated now. Sacketts’ Resp. 2.1 Regardless of whether the Court

faces a step one or a step two inquiry under Chevron U.S.A., Inc. v. Natural Resources Defense

Council, Inc., 467 U.S. 837 (1984), it is undisputed that the Court has discretion to grant remand.

Under a step one inquiry, this Court enjoys “considerable discretion” to either “decide the

statutory issue” or “order a remand.” SKF USA, 254 F.3d at 1029. Further, “[w]here there is no

step one Chevron issue . . . remand to the agency is required, absent the most unusual

circumstances verging on bad faith.” Id. at 1029–30. In other words, under either scenario, the

Court may grant remand.

       Remand would not prejudice the parties, who are able to participate in the notice-and-

comment opportunities provided by the new rulemaking. Remand Br. 11. Nor would remand

serve to deny the parties judicial review, as the Sacketts assert, as they are free to challenge the

new rule once it has been issued. Sacketts’ Resp. 8–9. In sum, because the Agencies are

commencing a new rulemaking to address their concerns with the NWPR, the Court should grant

the Agencies’ motion for voluntary remand instead of continuing to litigate the merits of the

NWPR, a rule that likely will be replaced in the future.

                                          CONCLUSION

       For the foregoing reasons, and for the reasons identified in Defendants’ motion for

remand and accompanying memorandum of law, the Agencies respectfully ask the Court to




1
 During this proceeding, Defendants have not directly addressed the Sacketts’ claims as the
Sacketts’ opposition to Plaintiffs’ motion for summary judgment, ECF No. 47, was filed after
Defendants’ cross-motion for summary judgment, ECF Nos. 45–46.
                                                  5
         Case 1:20-cv-10820-DPW Document 119 Filed 06/30/21 Page 6 of 7




remand the NWPR, without vacatur, and to dismiss this case rather than requiring the Agencies

to litigate a rule that may be substantially revised or replaced.

       Respectfully submitted this 30th day of June, 2021,


                                                   /s/ Sarah Izfar
                                                   JEAN E. WILLIAMS
                                                   Acting Assistant Attorney General
                                                   PHILIP R. DUPRÉ
                                                   SARAH IZFAR
                                                   KEVIN MCARDLE
                                                   Attorneys
                                                   Environment and Natural Resources Division
                                                   U.S. Department of Justice
                                                   4 Constitution Square
                                                   150 M Street, NE
                                                   Washington, DC 20002

                                                   Telephone (202) 305-0490
                                                   Facsimile (202) 514-8865
                                                   sarah.izfar@usdoj.gov

                                                   Counsel for Defendants
Of Counsel:

JAMES O. PAYNE
Deputy General Counsel
Environmental Protection Agency

ELISE M. O’DEA
Attorney-Advisor
Environmental Protection Agency

CRAIG R. SCHMAUDER
Senior Officer Performing Duties of General
Counsel
Department of Army

DAVID R. COOPER
Chief Counsel
U.S. Army Corps of Engineers
Attorneys




                                                  6
         Case 1:20-cv-10820-DPW Document 119 Filed 06/30/21 Page 7 of 7




                                  CERTIFICATE OF SERVICE

        I hereby certify that on June 30, 2021, I electronically transmitted the foregoing to the

Clerk of Court using the ECF system for filing and transmittal of a Notice of Electronic Filing to

registered counsel for all parties.



                                                              /s/ Sarah Izfar




                                                  7
